—In an action to recover dam*423ages for personal injuries, the defendants appeal from (1) an order of the Supreme Court, Nassau County (Ort, J.), entered May 15, 2001, which denied their motion pursuant to CPLR 4404 (a) to set aside a jury verdict on the ground that it was against the weight of the evidence and that the damages awarded were excessive, and (2) a judgment of the same court, entered July 2, 2001, which, upon the jury verdict, is in favor of the plaintiff and against them in the principal sum of $250,000.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
Contrary to the defendants’ contentions, the jury’s verdict on the issue of liability was based upon a fair interpretation of the evidence, and thus, the Supreme Court properly denied their motion to set aside that verdict (see Nicastro v Park, 113 AD2d 129, 134).
The damages awarded to the plaintiff do not deviate materially from what would be reasonable compensation for the injuries she sustained.
The defendants’ remaining contentions are without merit. Santucci, J.P., Plorio, Goldstein and Townes, JJ., concur.